Title: To Thomas Jefferson from Giuseppe Chiappe, 27 December 1787
From: Chiappe, Giuseppe
To: Jefferson, Thomas


Mogador, 27 Dec. 1787. Has received through his brother in Morocco TJ’s letter of 15 Sept. 1787, informing him that the appointments made by Barclay of himself and his brothers as consuls have been confirmed by Congress; assumes that official papers will be received from Congress in due time; promises to correspond with TJ and the minister at London concerning all matters of interest to the United States and promises at all times to uphold the dignity of his office. “Le Capn. Wm: Cowell de Son Asconner Machias, venu de Boston avec un Chargement de Planches et autres moindres Denrées, est parti dernierement pour Surinam avec 61. Mules; Je l’ay assisté au possible; et actuellement J’en use de même envers le Capn: Joseph West de l’Asconner l’Adventure, qui pour le même objet se trouve encore dans son Emplette; les Deux m’ont étes adressés par Mr: Codman Junior de Boston. L’arrivée de ces deux Batiments qui ont parus pour la premiere fois dans nos Contrées pour en essayer le Comerce, fait esperer une lucrative continuation de part et d’autre.” Encloses a list of presents recently presented at that court by the Turkish minister which were well received; also encloses a translation of the “Diplome par le quel il a plû a Sa Majesté Impériale de me honorer a l’occasion que Je l’ay notitiée de l’arrivée des deux Susdits Batiments Americains.” Has noted TJ’s directions for sending mail through Cathalan and gives directions for forwarding mail which TJ will send him; the present letter goes by the French consul general at Salé.
 